Case: 21-20104     Document: 00516186169         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 31, 2022
                                  No. 21-20104
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Blademir Portillo-Saravia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-650-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Blademire Portillo-Saravia, a native and citizen of El Salvador,
   was convicted after a jury trial of one count of being an alien illegally and
   unlawfully present in the United States in possession of a firearm and
   ammunition, in violation of 18 U.S.C. §§ 922(g)(5)(A) and 924(a)(2).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20104      Document: 00516186169              Page: 2     Date Filed: 01/31/2022




                                       No. 21-20104


          First, Portillo-Saravia challenges the district court’s denial of his
   motion to dismiss the indictment on the basis that § 922(g)(5)(A) is
   unconstitutionally vague and the court should have applied the rule of lenity.
   We review a district court’s denial of a motion to dismiss an indictment de
   novo. United States v. Arrieta, 862 F.3d 512, 514 (5th Cir. 2017). Questions
   of statutory interpretation are likewise reviewed de novo. Id.
          Section 922(g)(5)(A) makes it unlawful for any person “who, being an
   alien[,] is illegally or unlawfully in the United States . . . [to] possess in or
   affecting commerce, any firearm or ammunition.” § 922(g)(5)(A). The
   terms “illegally” and “unlawfully” are not defined by the statute. See United
   States v. Orellana, 405 F.3d 360, 365 (5th Cir. 2005). Nevertheless, we have
   interpreted the phrase “illegally or unlawfully in the United States” to refer
   to an alien “whose presence within the United States is forbidden or not
   authorized by law.” Id. at 366. Our “precedent reveals that immigration
   ‘status’   is   the key    factor     in       determining    the applicability   of
   [§] 922(g)(5)(A).” Arrieta, 862 F.3d at 515.
          Portillo-Saravia’s presence within the United States was unlawful at
   the time of his entry. See 8 U.S.C. § 1182(a)(7)(A)(i)(I). Although he was
   deemed an unaccompanied alien child upon his arrival, this categorization
   did not afford him any lawful status. See 6 U.S.C. § 279(g)(2). Notably, at
   the time of the instant offense, Portillo-Saravia was an adult. His pending
   asylum application also did not constitute a defense to § 922(g)(5)(A). In
   cases where the defendant does not hold lawful status and has a pending
   immigration application, we have held the statute sufficiently clear to uphold
   prosecution under § 922(g)(5)(A). See, e.g., United States v. Lim, 897 F.3d
   673, 683-84 (5th Cir. 2018); United States v. Elrawy, 448 F.3d 309, 314 & n.5
   (5th Cir. 2006); United States v. Lucio, 428 F.3d 519, 524-26 (5th Cir. 2005).
   Accordingly, Portillo-Saravia’s attempt to show ambiguity in his immigration
   status and in § 922(g)(5)(A) to trigger the rule of lenity is unavailing, and the



                                              2
Case: 21-20104      Document: 00516186169           Page: 3     Date Filed: 01/31/2022




                                     No. 21-20104


   district court did not err in denying his motion to dismiss the indictment. See
   Arrieta, 862 F.3d at 514.
          Next, Portillo-Saravia argues that the district court violated his Sixth
   Amendment and due process rights by not submitting to the jury whether he
   was illegally or unlawfully present in the United States. The omission of an
   element from a jury charge is subject to harmless-error analysis. See United
   States v. Brooks, 681 F.3d 678, 704 (5th Cir. 2012). “The Constitution gives
   a criminal defendant the right to have a jury determine, beyond a reasonable
   doubt, his guilt of every element of the crime with which he is charged.”
   United States v. Gaudin, 515 U.S. 506, 522-23 (1995). However, a district
   court is not required to submit all issues to a jury, and, instead, “the pertinent
   inquiry . . . is whether that issue depended upon the probative value of the
   evidence.” United States v. Vidaure, 861 F.2d 1337, 1340 (5th Cir. 1988).
          Whether Portillo-Saravia’s presence in the United States was
   authorized by law was dependent on the applicable immigration statutes, our
   precedent, and the legal issues he presented in his motion to dismiss the
   indictment. We have found similar inquiries to be questions of law. See Lim,
   897 F.3d at 684 & n.19. Here, the district court ruled as a matter of law that
   Portillo-Saravia was “illegally or unlawfully in the United States” for
   purposes of § 922(g)(5)(A). The court then correctly charged the jury to
   decide whether Portillo-Saravia knew that he was illegally or unlawfully in
   the United States. See Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).
   The jury instructions were legally accurate and “clearly instruct[ed] the
   jurors.”   United States v. Fairley, 880 F.3d 198, 208 (5th Cir. 2018).
   Moreover, his conclusory contention that defense counsel was precluded
   from presenting evidence on this element is unpersuasive, and nothing in the
   record suggests that he was unable to present a complete defense such that
   his Sixth Amendment and due process rights were violated. See Kittelson v.
   Dretke, 426 F.3d 306, 319 (5th Cir. 2019).



                                           3
Case: 21-20104      Document: 00516186169          Page: 4    Date Filed: 01/31/2022




                                    No. 21-20104


          Finally, Portillo-Saravia raises a preserved sufficiency challenge to his
   conviction, which we review de novo. See United States v. Carbins, 882 F.3d
   557, 562-63 (5th Cir. 2018). Despite his arguments to the contrary, the
   evidence at trial, which included his statements at the time of his arrest, was
   sufficient to prove Portillo-Saravia knew that he was illegally or unlawfully in
   the United States at the time of the offense. See United States v. Vargas-
   Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc).
          AFFIRMED.




                                          4